
	

113 SRES 184 ATS: Recognizing refugee women and girls on World Refugee Day.
U.S. Senate
2013-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 184
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2013
			Mrs. Boxer (for herself,
			 Ms. Landrieu, Ms. Klobuchar, Mrs.
			 Gillibrand, Mrs. Murray,
			 Mrs. Shaheen, Ms. Mikulski, Ms.
			 Warren, Ms. Hirono,
			 Mrs. Feinstein, Ms. Heitkamp, and Ms.
			 Stabenow) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing refugee women and girls on
		  World Refugee Day.
	
	
		Whereas June 20 was established by the United Nations as
			 World Refugee Day, a global day to honor the courage, strength, and
			 determination of women, men, and children who are forced to flee their homes
			 under threat of conflict, violence, and persecution;
		Whereas, according to the Office of the United Nations
			 High Commissioner for Refugees (in this preamble referred to as the
			 UNHCR), there are more than 43,000,000 displaced people worldwide,
			 including more than 15,000,000 refugees;
		Whereas, according to the UNHCR, women and girls make up
			 at least 50 percent of any refugee population;
		Whereas refugee women and girls work every day, often
			 under the most difficult circumstances, to care for their families, improve
			 their prospects and build a better future;
		Whereas refugee women and girls are often at greater risk
			 of sexual violence and exploitation, forced or early marriage, human
			 trafficking, and other forms of gender-based violence;
		Whereas refugee women and girls face barriers in accessing
			 education, healthcare, and economic opportunities in countries of
			 asylum;
		Whereas, according to the UNHCR, more than 1,600,000
			 refugees, ¾ of which are women and children, have fled the ongoing violence in
			 Syria;
		Whereas, according to the UNHCR, an estimated 2,700,000
			 people in the Democratic Republic of the Congo have been displaced, and an
			 additional nearly 500,000 Congolese refugees have crossed the border into
			 neighboring countries;
		Whereas refugee women and girls are frequently victims of
			 gender-based violence as their displaced status puts them at greater risk,
			 coupled with intense social and cultural stigmas that make actual statistics
			 extremely difficult to compile because underreporting is endemic;
		Whereas refugee women and girls have a right to safe and
			 equitable access to humanitarian assistance, including food and cooking fuel,
			 shelter, education, health care, and economic opportunity;
		Whereas the full and meaningful participation of refugee
			 women and girls in community decision-making is critical to the stability,
			 security, and prosperity of entire communities;
		Whereas the full participation of refugee women and girls
			 in the design and implementation of assistance programs is vital to ensuring
			 that those programs are equitable, efficient and successful;
		Whereas the United States is a leader on protection of and
			 humanitarian assistance for refugees, including refugee women and girls;
		Whereas the United States has recognized the threat that
			 gender-based violence can pose to refugee women and girls by working to
			 strengthen efforts to protect them through the United States National Action
			 Plan on Women, Peace, and Security;
		Whereas the United States is a leading advocate for the
			 meaningful participation of refugee women in humanitarian programs, peace
			 processes, governance, and recovery programs;
		Whereas the United States provides critical resources and
			 support to the UNHCR and other international and nongovernmental organizations
			 working with refugees around the world; and
		Whereas the United States has welcomed more than 3,000,000
			 refugees during the last 30 years, who are resettled in communities across the
			 country: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Refugee Day;
			(2)reaffirms its
			 commitment to the protection, well-being, and self-reliance of refugee women
			 and girls and their families in United States humanitarian policy, programs,
			 and diplomacy and recognizes the work of the United States Department of State
			 and the United States Agency for International Development to this end;
			(3)emphasizes the
			 importance of ensuring that humanitarian assistance programs supported by the
			 United States provide safe and equitable access for women and girls and are
			 designed and implemented with their full participation;
			(4)reiterates the
			 importance of targeted programs for refugee women and girls that prevent and
			 respond to gender-based violence, support self-reliance, and promote and
			 develop their participation and leadership skills;
			(5)recognizes the
			 work of the Bureau of Population, Refugees, and Migration of the Department of
			 State, the Office of Refugee Resettlement of the Department of Health and Human
			 Services, the U.S. Citizenship and Immigration Services of the Department of
			 Homeland Security, nongovernmental organizations, advocacy groups, and
			 communities across the United States in welcoming and resettling refugees in
			 the United States;
			(6)celebrates the
			 invaluable contributions that refugee women and girls make to their families
			 and communities; and
			(7)encourages the
			 people of the United States to observe World Refugee Day with appropriate
			 programs and activities.
			
